CHARLES J. SCHUCK, Judge.
Claimant, Lester Bland, seeks damages in the amount of $100.00 by reason of injuries to his car or automobile occasioned by a collision with state road truck #830-64, which accident happened at Judy Gap, Pendleton county, West Virginia, on February 11, 1944, and from the record as submitted it appears that respondent’s truck was negligently operated and ran into claimant’s car near an intersection on us-33, seriously damaging claimant’s car without any fault on his part.
The state road commission does not contest claimant’s right to an award, but concurs in the sum of $100.00 and the claim is further approved by the special assistant to the attorney general. After carefully considering the case upon the record as submitted, we are of the opinion that it should be entered as an approved claim and accordingly make an award in the sum of one hundred dollars ($100.00).